         Case 1:21-cr-00204-BAH Document 68 Filed 08/16/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :


               v.                              :      1:21-CR-204-BAH


ERIC TORRENS                                   :


 DEFENDANT’S POSITION ON PUBLIC DISSEMINATION OF VIDEO DISCOVERY
                            MATERIAL

       On August 15, 2021, the Court ordered the parties to provide their positions on whether

video evidence described in the Statement of Offense and to be provided to the Court may be

made publicly available without restriction.

       Mr. Torrens herewith provides his position.

       1. Mr. Torrens objects to the public availability of the videos without restriction. Mr.

           Torrens’ objection applies both to alleged “open source” video and to law

           enforcement CCTV video.

       2. Discovery material is not generally accessible to the public unless one of the parties

           seeks to make the material publicly accessible by attachment to a publicly filed

           pleading and there are no restrictions limiting such attachment. Neither party has

           sought to make the videos publicly accessible.

       3. No member of the public – individual or media – has sought access to the videos. If a

           request or motion is made, Mr. Torrens will review the request and its bases and file a

           detailed response. Full briefing is appropriate prior to full consideration of public

           access to discovery materials.
  Case 1:21-cr-00204-BAH Document 68 Filed 08/16/21 Page 2 of 3




4. The videos were not made available as part of the change-of-plea proceeding of one

   co-defendant and the two other co-defendants remain pending trial. It would be

   prejudicial to Mr. Torrens to enable public disclosure now as disclosure now would

   highlight and focus attention on Mr. Torrens. Public disclosure now would also be

   potentially prejudicial to the two co-defendants who have not initiated change-of-plea

   proceedings and are pending trial.

5. Mr. Torrens has already been the subject of public attention in the case – including

   the media’s posting a video and screenshots of Mr. Torrens at the U.S. Capitol. See

   Eric Torrens arrested in connection with U.S. Capitol riots | | wsmv.com (Feb. 1,

   2021). As a result of that publicity, Mr. Torrens received public opprobrium and lost

   his job. Specifically, he was placed on unpaid administrative leave from his

   employment at that time. Mr. Torrens has since acquired new employment. Mr.

   Torrens accepts responsibility for and is remorseful of his actions on January 6, 2021.

   There may be value in public embarrassment and shaming, and that is a topic that

   may be addressed at Mr. Torrens’ sentencing hearing. But it is unnecessarily harmful

   to highlight Mr. Torrens’ case at the time of his entering a guilty plea– as opposed to

   that of his co-defendants and others – by publicly releasing video of Mr. Torrens at

   his change-of-plea hearing.

6. Mr. Torrens respectfully objects to any public dissemination of any of the videos. To

   the extent that videos are open source, they are already part of the public domain.

   They need and should not be highlighted with the Court’s imprimatur by a

   designation and release of public dissemination. To the extent that the videos are


                                        2
Case 1:21-cr-00204-BAH Document 68 Filed 08/16/21 Page 3 of 3




 CCTV, they were restricted for legitimate reasons and their release would be

 prejudicial to Mr. Torrens, co-defendants with pending cases, and the government

 law-enforcement and public security interests.

                                                      /s/ EDWARD J. UNGVARSKY
                                                          EDWARD J. UNGVARSKY
                                                             Ungvarsky Law, PLLC
                                                             114 North Alfred Street
                                                              Alexandria, VA 22314
                                                             Office: (571) 207-9710
                                                               Cell: (202) 409-2084
                                                                Fax: (571) 777-9933
                                                             ed@ungvarskylaw.com

                                                             Counsel for Eric Torrens




                                     3
